Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF: CHINA KANGTAI CACTUS BIO-TECH INC. We hereby consent to the use in this Registration Statement of China Kangtai Cactus Bio-Tech Inc. on Form SB-2 dated December 11, 2006 of our report dated March 10, 2006 except for Note 14, which the date is March 29, 2006 of China Kangtai Cactus Bio-Tech Inc. and subsidiaries for the year ended December 31, 2005 and 2004. We also consent to the reference to our firm under the caption Experts included in this Registration Statement. JIMMY C.H. CHEUNG & CO. JIMMY C.H. CHEUNG& CO Certified Public Accountants Hong Kong December 11, 2006
